UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2011. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_]No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcement: Notice of Results EXHIBITS Exhibit No. Description Regulatory announcement dated January 19, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CSR plc (Registrant) Date: January 19, 2011 By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Notice of Results RNS Number : 7241Z CSR plc 19 January 2011 ﻿ 19th January 2011 CSR plc (‘CSR’ or ‘the Company’) Fourth Quarter and 2010 results CSR today announces that it has scheduled a presentation and conference call for 9th February 2011 to discuss the Company's financial results for the fourth quarter and 2010 full year. UK Presentation Live Presentation Time: 9.00am UK time Location: UBS Office, 1 Finsbury Avenue, London, EC2M 2PP Live video webcast: Available on the investor relations pages of the CSR website (www.csr.com) Dial-in via telephone: UK Toll Free: 0; US Toll Free: 1; Rest of the world: +44 (0)20 3140 0723 Replay of UK Presentation Video webcast: Available to view on demand on the investor relations pages of the CSR website (www.csr.com) from approximately 3.00pm UK time, 9th February 2011 Audio-only replay: Available on the investor relations pages of the CSR website (www.csr.com) for one week Dial-in replay: UK Toll Free: 0; Access Code: 375662#, or +44 (0)20 3140 0698 (outside the UK) US Conference Call Live Conference Call Time: 9.00 am EST on 9th February 2011 Dial-in via telephone: US Toll Free: 1 Live audio webcast: Available on the investor relations pages of the CSR website (www.csr.com) Replay of US Conference Call Audio webcast: Available on the investor relations pages of the CSR website (www.csr.com) from approximately 3:00 pm EST time, 9th February 2011. Dial-in replay: US Toll Free: 1; Access Code: 375664#, or +44 (0)20 3140 0698 (outside the US) Enquiries: Will Gardiner at CSR: +44 (0) 1 James Melville-Ross/ Haya Herbert-Burns / Tracey Bowditch at FD:+44 (0) 20 7831 3113 US Investors Kristine Mozes at Mozes Communications LLC:+1 This information is provided by RNS The company news service from the London Stock Exchange END NORLIFFALLIALIL
